DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 32, 40, and 41 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 32 recites “wherein the first thruster thrust vector and the second thruster thrust vector are configured to not pass through the combined center of mass and to intersect with a longitudinal plane of the interconnected unit on opposite sides of the combined center of mass” which is indefinite, because it is unclear how a thrust vector can be configured in any way given that it is an imaginary line or direction in space. Generally only structural elements are capable of being “configured” in a certain manner, and lines or directions cannot themselves be configured to perform a certain function. For examination purposes, Examiner is interpreting claim 32 to read “wherein the first and second thrusters are configured such that the first thruster thrust vector and the second thruster thrust vector do not pass through the combined center of mass and do intersect with a longitudinal plane of the interconnected unit on 
Claim 41 recites “and thrust vectors from each of the first thruster and the second thruster” which is indefinite, because claim 41 depends from claim 39, and claim 39 already recites “a first thruster thrust vector” and “a second thruster thrust vector”. Therefore it is unclear whether the “thrust vectors” recited in claim 41 are the same thrust vectors recited in 39, or new thrust vectors altogether. For examination purposes, claim 41 is being interpreted to read “and the thrust vectors from each of the first thruster and the second thruster” in order to promote compact prosecution.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29-30, 33-39 and 41-48 are rejected under 35 U.S.C. 103 as being unpatentable over Wingo (US 2005/0040282 A1), hereinafter Wingo, in view of Bibighaus et al. (US 2017/0349302 A1), hereinafter Bibighaus.
Regarding claim 29, Wingo discloses a station keeping service satellite (child spacecraft 26; abstract, regarding a satellite life extension spacecraft; fig. 2) comprising: 
a body (control box 15; fig. 2); 
a gripping mechanism (capture tool 14; fig. 2) attached to the body (as shown in fig. 2) and adapted to attach to a host satellite to form an interconnected unit comprising the host satellite and the service satellite (para. [0042], regarding when the capture tool 14 internal proximity sensors indicate maximum penetration of the nozzle, the capture tool 14 initiates lock), the interconnected unit having a combined center of mass (para. [0049], regarding once the child spacecraft 26 attaches to the parent spacecraft 25, then the parent/child spacecraft center of mass correction logic determines the north/south displacement described herein of the parent/child spacecraft 30); 
a first deployable extension arm (one of the booms 16; fig. 2) comprising a first thruster (thruster pod 13; fig. 2), the first thruster (13) configured to 
a second deployable extension arm (the other of the booms 16) comprising a second thruster (thruster pod 17; fig. 2), the second thruster (7) configured to produce a second thruster thrust vector (thrust vectors 8a, 8b from thruster 19, see para. [0050]; fig. 6) directed along a second thruster thrust axis (as shown in fig. 6) and directed toward a host satellite body (block 1; fig. 6); and 
a controller (controller 40; fig. 4) configured to fire the first thruster at a predetermined first orientation and configured to fire the second thruster at a predetermined second orientation (para. [0055], regarding the logic 60 then rotates the gimbal 32 in order to effectuate the new angle at which the thruster 19 is to fire, as indicated in step 710; figs. 3 and 7); wherein:
the first thruster thrust axis intersects the second thruster thrust axis at a thrust vector intersection point positioned within the host satellite body (70a, 70b; para. [0033], regarding the thruster 19 is rotatably attached to the thruster pod 13 and 17 via a gimbal 32, enabling the child spacecraft 26 to fire through the center of mass of the parent/child spacecraft 30; as shown in fig. 6); and
the interconnected unit is maintained at a substantially stationary orbit by thruster firing of the first thruster and the second thruster (para. [0043], regarding after the child spacecraft 26 attaches to the parent spacecraft 
Wingo does not appear to specifically disclose the first deployable extension arm comprising a first yoke arm rotatably connected to a first thruster arm, a proximal end of the first yoke arm rotatably connected to the body and a distal end of the first thruster arm fixedly attached to the first thruster; the second deployable extension arm comprising a second yoke arm rotatably connected to a second thruster arm, a proximal end of the second yoke arm rotatably connected to the body and a distal end of the second thruster arm fixedly attached to the second thruster.
However, Bibighaus is in the field of thruster arrangements for geosynchronous orbit spacecraft (para. [0002]) and teaches the first deployable extension arm (one of the thruster mounting assembly 104; figs. 1B and 13) comprising a first yoke arm (one of the arms 142; fig. 13) rotatably connected (via gimbal 126; fig. 13) to a first thruster arm (radiator panel 131; fig. 13), a proximal end of the first yoke arm rotatably connected to the body (via hinge 130, as shown in figs. 1A and 13) and a distal end of the first thruster arm fixedly attached to the first thruster (thruster 122; as shown in fig. 13); the second deployable extension arm (the other thruster mounting assembly 104) comprising a second yoke arm (one of the arms 142) rotatably connected (via gimbal 126) to a second thruster arm (radiator panel 131), a proximal end of the second yoke arm rotatably connected to the body (via hinge 130) and a distal end of the second thruster arm fixedly attached to the second thruster (122).


Regarding claim 30, Wingo as modified discloses the invention in claim 29, and further discloses the invention further comprising a sensor operating to sense an angular momentum or a rotational velocity of the interconnected unit (para. [0030], regarding other components that may also be used are star sensors, GPS receivers or other sensing devices to determine the orbital position and attitude of the child spacecraft and the parent/child spacecraft).

Regarding claim 33, Wingo as modified discloses the invention in claim 29, and further discloses wherein the first thruster and the second thruster (thruster pods 13, 17) are configured such that the combined center of mass (para. [0056], regarding the Δθ angle between thruster 19 on the ends of booms 16, thruster pods 13 and 17 and the parent spacecraft 25 exists due to the depletion of positioning fuel from tanks 18, and 

Regarding claim 34, Wingo as modified discloses the invention in claim 29, and further discloses wherein: each of the first deployable extension arm and the second deployable extension arm (extendable booms 16, as modified by Bibighaus) are configured to operate in an undeployed configuration before the gripping mechanism attaches to the host satellite (as shown in fig. 2 of Bibighaus); and each of the first deployable extension arm and the second deployable extension arm (extendable booms 16, as modified by Bibighaus) are configured to operate in a deployed configuration after the gripping mechanism attaches to the host satellite (as shown in fig. 1A of Bibighaus).

Regarding claim 35, Wingo as modified discloses the invention in claim 29, and further discloses wherein the first thruster and the second thruster are configured to fire (para. [0049], regarding thrusters 20 or thrusters 22 are fired simultaneously in order to correct for east/west drift; figs. 2 and 3).



Regarding claim 37, Wingo as modified discloses the invention in claim 36, wherein: the pair of first thrusters (the thrusters of thruster pod 13) are spaced apart and positioned at different predetermined orientations (as shown in fig. 3); and the pair of second thrusters (the thrusters of thruster pod 17) are spaced apart and positioned at different predetermined orientations (as shown in fig. 3).

Regarding claim 38, Wingo as modified discloses the invention in claim 36, and further discloses wherein: the pair of first thrusters (the thrusters of thruster pod 13) comprise a first north thruster and a second north thruster (the thrusters of the thruster pod 13 can be considered to be on the north side of the child spacecraft, as shown in fig. 2), the pair of first thrusters disposed on a first side of the service satellite (as shown in fig. 2); and the pair of second thrusters (the thrusters of thruster pod 17) comprise a first south thruster and a second south thruster (the thrusters of the thruster pod 17 can be considered to be on the south side of the child spacecraft, as shown in fig. 2), the pair of second thrusters disposed on a second side of the service satellite opposite the first side (as shown in fig. 2).


a body (control box 15; fig. 2); 
a gripping mechanism (capture tool 14; fig. 2) attached to the body (as shown in fig. 2) and adapted to attach to an interface ring extending from an external surface of a host satellite to form an interconnected unit comprising the host satellite and the service satellite (para. [0042], regarding when the capture tool 14 internal proximity sensors indicate maximum penetration of the nozzle, the capture tool 14 initiates lock), the interconnected unit having a combined center of mass (para. [0049], regarding once the child spacecraft 26 attaches to the parent spacecraft 25, then the parent/child spacecraft center of mass correction logic determines the north/south displacement described herein of the parent/child spacecraft 30); 
a first deployable extension arm (one of the booms 16; fig. 2) comprising a first thruster (thruster pod 13; fig. 2), the first thruster (13) configured to produce a first thruster thrust vector (thrust vectors 8a, 8b from thruster 19, see para. [0050]; fig. 6) directed along a first thruster thrust axis (as shown in fig. 6) and directed toward a host satellite body (block 1; fig. 6); 
a second deployable extension arm (the other of the booms 16) comprising a second thruster (thruster pod 17; fig. 2), the second thruster (7) configured to produce a second thruster thrust vector (thrust vectors 8a, 8b from thruster 19, see para. [0050]; fig. 6) directed along a second 
a controller (controller 40; fig. 4) configured to fire the first thruster at a predetermined first orientation of a set of predetermined orientations and configured to fire the second thruster at a predetermined second orientation of a set of predetermined orientations (para. [0055], regarding the logic 60 then rotates the gimbal 32 in order to effectuate the new angle at which the thruster 19 is to fire, as indicated in step 710; figs. 3 and 7); wherein:
the first thruster thrust axis intersects the second thruster thrust axis (vectors 8a, 8b) at a thrust vector intersection point (70a, 70b; para. [0033], regarding the thruster 19 is rotatably attached to the thruster pod 13 and 17 via a gimbal 32, enabling the child spacecraft 26 to fire through the center of mass of the parent/child spacecraft 30; as shown in fig. 6);
the first thruster is a pair of first thrusters (the thrusters of thruster pod 13) comprising a first north thruster and a second north thruster (the thrusters of the thruster pod 13 can be considered to be on the north side of the child spacecraft, as shown in fig. 2), the pair of first thrusters disposed on a first side of the service satellite (as shown in fig. 2); and 
the second thruster is a pair of second thrusters (the thrusters of thruster pod 17) comprising a first south thruster and a second south thruster (the thrusters of the thruster pod 17 can be considered to be on the south side of the child spacecraft, as shown in fig. 2), the pair of second thrusters 
the interconnected unit is maintained at a substantially stationary orbit by operation of the first thruster and the second thruster (para. [0043], regarding after the child spacecraft 26 attaches to the parent spacecraft 25 forming the parent/child spacecraft 30, the parent spacecraft operator disables the attitude control system of the parent 25 and the child spacecraft 26 takes over the attitude control and station keeping of the parent/child spacecraft 30 utilizing attitude and control logic 58).
Wingo does not appear to specifically disclose the first deployable extension arm comprising a first yoke arm and a first thruster arm, the first yoke arm rotatably attached to the service satellite at a first end and rotatably connected at a second end to a first end of the first thruster arm, a second end of the first thruster arm fixedly attached to the first thruster; the second deployable extension arm comprising a second yoke arm and a second thruster arm, the second yoke arm rotatably attached to the service satellite at a first end and rotatably connected at a second end to a first end of the second thruster arm, a second end of the second thruster arm fixedly attached to the second thruster.
However, Bibighaus teaches the first deployable extension arm (one of the thruster mounting assembly 104; figs. 1B and 13) comprising a first yoke arm (one of the arms 142; fig. 13) and a first thruster arm (radiator panel 131; fig. 13), the first yoke arm rotatably attached to the service satellite at a first end (via hinge 130, as shown in figs. 1A and 13) and rotatably connected at a second end to a first end of the first thruster arm (via gimbal 126; fig. 13), a second end of the first thruster arm fixedly 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the station keeping service satellite of Wingo to include the first deployable extension arm comprising a first yoke arm and a first thruster arm, the first yoke arm rotatably attached to the service satellite at a first end and rotatably connected at a second end to a first end of the first thruster arm, a second end of the first thruster arm fixedly attached to the first thruster; the second deployable extension arm comprising a second yoke arm and a second thruster arm, the second yoke arm rotatably attached to the service satellite at a first end and rotatably connected at a second end to a first end of the second thruster arm, a second end of the second thruster arm fixedly attached to the second thruster as taught by Bibighaus in order to ensure the capability of optimizing both the thruster elevation and angle relative to the body (see Bibighaus, para. [0053]).

Regarding claim 41, Wingo as modified discloses the invention in claim 39, and further discloses wherein the first thruster and the second thruster (thruster pods 13, 17) are configured such that the combined center of mass (para. [0056], regarding the Δθ 

Regarding claim 42, Wingo as modified discloses the invention in claim 39, and further discloses wherein: each of the first deployable extension arm and the second deployable extension arm (extendable booms 16, as modified by Bibighaus) are configured to operate in an undeployed configuration before the gripping mechanism attaches to the interface ring (as shown in fig. 2 of Bibighaus); and each of the first deployable extension arm and the second deployable extension arm (extendable booms 16, as modified by Bibighaus) are configured to operate in a deployed configuration after the gripping mechanism attaches to the interface ring (as shown in fig. 1A of Bibighaus).

Regarding claim 43, Wingo as modified discloses the invention in claim 39, and further discloses wherein the thruster firing of the first thruster and the second thruster 

Regarding claim 44, Wingo as modified discloses the invention in claim 39, wherein: the thrust vector intersection point is positioned within the host satellite body (70a, 70b; as shown in fig. 6); the pair of first thrusters (the thrusters of thruster pod 13) are spaced apart and positioned at different predetermined orientations (as shown in fig. 3); and the pair of second thrusters (the thrusters of thruster pod 17) are spaced apart and positioned at different predetermined orientations (as shown in fig. 3).

Regarding claim 45, Wingo discloses a station keeping service satellite (child spacecraft 26; abstract, regarding a satellite life extension spacecraft; fig. 2) comprising: 
a body (control box 15; fig. 2); 
a gripping mechanism (capture tool 14; fig. 2) attached to the body (as shown in fig. 2) and adapted to attach to an external surface of a host satellite to form an interconnected unit comprising the host satellite and the service satellite (para. [0042], regarding when the capture tool 14 internal proximity sensors indicate maximum penetration of the nozzle, the capture tool 14 initiates lock), the interconnected unit having a combined center of mass (para. [0049], regarding once the child spacecraft 26 attaches to the parent spacecraft 25, then the parent/child spacecraft center of mass correction logic determines the north/south displacement described herein of the parent/child spacecraft 30); 
a first deployable extension arm (one of the booms 16; fig. 2) comprising a first thruster (thruster pod 13; fig. 2), the first thruster (13) configured to produce a first thruster thrust vector (thrust vectors 8a, 8b from thruster 19, see para. [0050]; fig. 6) directed along a first thruster thrust axis (as shown in fig. 6) and directed toward a host satellite body (block 1; fig. 6); 
a second deployable extension arm (the other of the booms 16) comprising a second thruster (thruster pod 17; fig. 2), the second thruster (7) configured to produce a second thruster thrust vector (thrust vectors 8a, 8b from thruster 19, see para. [0050]; fig. 6) directed along a second thruster thrust axis (as shown in fig. 6) and directed toward a host satellite body (block 1; fig. 6); and 
a controller (controller 40; fig. 4) configured to: a) fire the first thruster at a predetermined first orientation of a set of predetermined orientations, b) fire the second thruster at a predetermined second orientation of a set of predetermined orientations (para. [0055], regarding the logic 60 then rotates the gimbal 32 in order to effectuate the new angle at which the thruster 19 is to fire, as indicated in step 710; figs. 3 and 7), and c) fire the first thruster and the second thruster such that the first thruster thrust axis intersects the second thruster thrust axis at a thruster vector intersection point (such as center of mass 70a or 70b, as shown in fig. 6); wherein:
the interconnected unit is maintained at a substantially stationary orbit by operation of the first thruster and the second thruster (para. [0043], regarding after the child spacecraft 26 attaches to the parent spacecraft 
Wingo does not appear to specifically disclose the first deployable extension arm comprising a first yoke arm and a first thruster arm, the first yoke arm rotatably attached to the service satellite at a first end and rotatably connected at a second end to a first end of the first thruster arm, a second end of the first thruster arm fixedly attached to the first thruster; the second deployable extension arm comprising a second yoke arm and a second thruster arm, the second yoke arm rotatably attached to the service satellite at a first end and rotatably connected at a second end to a first end of the second thruster arm, a second end of the second thruster arm fixedly attached to the second thruster.
However, Bibighaus teaches the first deployable extension arm (one of the thruster mounting assembly 104; figs. 1B and 13) comprising a first yoke arm (one of the arms 142; fig. 13) and a first thruster arm (radiator panel 131; fig. 13), the first yoke arm rotatably attached to the service satellite at a first end (via hinge 130, as shown in figs. 1A and 13) and rotatably connected at a second end to a first end of the first thruster arm (via gimbal 126; fig. 13), a second end of the first thruster arm fixedly attached to the first thruster (thruster 122; as shown in fig. 13); the second deployable extension arm (the other thruster mounting assembly 104) comprising a second yoke arm (one of the arms 142) and a second thruster arm (radiator panel 131), the second yoke arm rotatably attached to the service satellite at a first end (via hinge 130) and rotatably connected at a second end to a first end of the second thruster arm (via gimbal 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the station keeping service satellite of Wingo to include the first deployable extension arm comprising a first yoke arm and a first thruster arm, the first yoke arm rotatably attached to the service satellite at a first end and rotatably connected at a second end to a first end of the first thruster arm, a second end of the first thruster arm fixedly attached to the first thruster; the second deployable extension arm comprising a second yoke arm and a second thruster arm, the second yoke arm rotatably attached to the service satellite at a first end and rotatably connected at a second end to a first end of the second thruster arm, a second end of the second thruster arm fixedly attached to the second thruster as taught by Bibighaus in order to ensure the capability of optimizing both the thruster elevation and angle relative to the body (see Bibighaus, para. [0053]).

Regarding claim 46, Wingo as modified discloses the invention in claim 45, and further discloses wherein the thrust vector intersection point is positioned within the host satellite body (as shown in fig. 6).

Regarding claim 47, Wingo as modified discloses the invention in claim 46, and further discloses wherein: each of the first deployable extension arm and the second deployable extension arm (extendable booms 16, as modified by Bibighaus) are configured to operate in an undeployed configuration before the gripping mechanism 

Regarding claim 48, Wingo as modified discloses the invention in claim 46, and further discloses wherein: 
the first yoke arm (from Bibighaus, one of the arms 142) is rotatably attached to the service satellite at the first end of the first yoke arm (from Bibighaus, via hinge 130); 
the second end of the first thruster arm (radiator panel 131) is fixedly attached to the first thruster (from Bibighaus, thruster 122); 
the second yoke arm (from Bibighaus, one of the arms 142) is rotatably attached to the service satellite at the first end of the second yoke arm (from Bibighaus, via hinge 130); 
the second end of the second thruster arm (radiator panel 131) is fixedly attached to the second thruster (from Bibighaus, thruster 122); 
the first thruster and the second thruster (thruster pods 13, 17) are configured such that the combined center of mass (para. [0056], regarding the Δθ angle between thruster 19 on the ends of booms 16, thruster pods 13 and 17 and the parent spacecraft 25 exists due to the depletion of positioning fuel from tanks 18, and this angle will continue to change, 
the first thruster is a pair of first thrusters (the thrusters of thruster pod 13) comprise a first north thruster and a second north thruster (the thrusters of the thruster pod 13 can be considered to be on the north side of the child spacecraft, as shown in fig. 2), the pair of first thrusters disposed on a first side of the service satellite (as shown in fig. 2); and 
the second thrusters is a pair of second thrusters (the thrusters of thruster pod 17) comprise a first south thruster and a second south thruster (the thrusters of the thruster pod 17 can be considered to be on the south side of the child spacecraft, as shown in fig. 2), the pair of second thrusters disposed on a second side of the service satellite opposite the first side (as shown in fig. 2).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Wingo (US 2005/0040282 A1), hereinafter Wingo, in view of Bibighaus et al. (US 2017/0349302 A1), hereinafter Bibighaus, as applied to claim 30 above, and further in view of Caullier et al. (US 2014/0032022 A1), hereinafter Caullier.
Regarding claim 31, Wingo as modified discloses the invention in claim 30, but does not appear to specifically disclose wherein a firing of the first thruster and a firing of the second thruster substantially reduce an angular momentum or a rotational velocity of the interconnected unit to about zero.
However, Caullier is in the field of spacecraft propulsion (abstract) and teaches wherein a firing of the first thruster and a firing of the second thruster (thrusters 14, as shown in fig. 1) substantially reduce an angular momentum or a rotational velocity of the interconnected unit to about zero (para. [0076], regarding the method for calculating angular momentum setpoints by means of the relationships reduces the kinetic energy of the satellite while ensuring convergence towards angular velocities of zero along the X and Y axes, i.e. in this case towards a flat spin; Examiner notes that the mere intent to operate the thrusters to reduce angular momentum or rotational velocity does not structurally distinguish the apparatus from the prior art, see MPEP §2114(II)).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the station keeping service satellite of Wingo such that a firing of the first thruster and a firing of the second thruster substantially reduce an angular momentum or a rotational velocity of the interconnected unit to about zero as taught by Caullier in order to ensure the capability of orienting the satellite in the desired direction so as to facilitate various mission instruments to operate (see Caullier, para. [0003]).
Allowable Subject Matter
Claims 32 and 40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on April 5, 2021, have been fully considered but they are not persuasive.
Applicant argues (Remarks, pp. 10-11) that claim 29 as amended is allowable because it has been amended in accordance with the previous Examiner Interview. Examiner disagrees. Applicant and Examiner discussed the structural arrangement of the instant application, which features two thrusters on a common yoke arm cooperating to form intersecting thrust vectors inside the body of the satellite. This structural arrangement has not been incorporated into the amended claims. Instead, the amended claims continue to feature two separate extension arms, i.e., extending from opposing sides of the satellite body, each extension arm having a respective yoke arm with a single thruster attached. This embodiment of the invention very clearly disclosed by the prior art of Wingo as modified by Bibighaus, as detailed in the instant rejection hereinabove.
In response to Applicant's argument that the Bibighaus thrusters are unable to fire with thrust vectors directed toward a spacecraft body, and furthermore are deliberately designed to avoid such a thrust vector direction to minimize plume effects, Examiner responds that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the entirety of the configuration of Bibighaus is not being incorporated into the rejection because Bibighaus is a secondary reference, and Wingo already teaches thrusters that fire plumes intersecting in a satellite body. Instead, Bibighaus is brought into the rejection merely for the teaching of attaching rotatable yoke arms to the booms 16 of Wingo, allowing for a wider variety of thrust angles and elevations. Such a combination would not change the essential manner of operation of Wingo, instead it would only expand its possibilities. 
Applicant argues that Bibighaus teaches away from each of the two thruster axes being toward the host satellite body and at an intersection point inside the host satellite body. Examiner disagrees. The Bibighaus cannot logically teach away from this feature because the structural arrangement referenced by Applicant, e.g., Figure 12 of Bibighaus, does not exist in the instant rejection. Instead, only the deployable extensions arms of Wingo are modified by Bibighaus, and once again the modification would not change the essential manner of operation, nor compromise the capabilities disclosed by Wingo. Furthermore, this combination would be obvious to one of ordinary skill in the art for the reasons outlined above.
Therefore, the rejection of claim 29 under §103 in maintained, the rejection of dependent claims 30-38 is also maintained. Furthermore, independent claims 39 and 45 and their dependents, 40-44 and 46-48 respectively, likewise remain rejected under §103.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADY W FRAZIER/Examiner, Art Unit 3647